Exhibit 10.1
AMENDMENT NO. 1
TO
SECURITIES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT, dated as of
September [•], 2010 (this “Amendment”), is entered into by and between Hanmi
Financial Corporation, a Delaware corporation and registered holding company
with its principal offices in Los Angeles, California (the “Company”), and Woori
Finance Holdings Co. Ltd., a Korean corporation with its principal offices in
Seoul, Korea (the “Purchaser”).
          WHEREAS, the Company and the Purchaser are parties to that certain
Securities Purchase Agreement, dated as of May 25, 2010 (the “Purchase
Agreement”); and
          WHEREAS, the parties hereto desire to amend and restate Section 5.2
and the last paragraph of Section 7.1 of the Purchase Agreement as provided
herein.
          NOW THEREFORE, in consideration of the premises and mutual agreements
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
               Article 1. Definitions. Capitalized terms used but not otherwise
defined in this Amendment shall have the same meanings ascribed to them in the
Purchase Agreement.
               Article 2. Amendment of the Purchase Agreement. Section 5.2 of
the Purchase Agreement is hereby amended and restated in its entirety as
follows:

  5.2.   Board of Directors. The Purchaser and the Company agree that upon the
Closing (i) the initial Board of Directors shall comprised of seven
(7) directors, of which two (2) shall be existing directors of the Company and
one (1) shall be the CEO/President of the Company, and (ii) subject to
discussions with the appropriate regulatory authorities and compliance with
applicable law, the Purchaser shall have the right to nominate at least four
(4), but in no event less than four (4), directors (the “Purchaser Nominees”) to
the initial Board of Directors of the Company. Subject to discussions with the
appropriate regulatory authorities and compliance with applicable law, the
CEO/President shall initially be a Person proposed by the Purchaser and agreed
upon by the Company. Notwithstanding the foregoing and in regards to the initial
Board of Directors, the Purchaser shall have the right to nominate additional
directors in proportion (rounded to the nearest whole number) to its
shareholdings in the Company, consistent with the applicable listing rules of
the Principal Trading Market or a derogation or exception obtained in regards
thereto. After the Closing and the appointment of the initial Board of
Directors, the directors of the Company shall be nominated and appointed
pursuant to, and in accordance with, applicable laws, rules and regulations,
including, but not limited to the applicable listing rules of the Principal
Trading Market. The Purchaser shall provide the Company with the identities of
the Purchaser Nominees at least 20 calendar days before the Closing Date in
order to provide the Company with sufficient time to provide its stockholders
with the notice required by Exchange Act

1



--------------------------------------------------------------------------------



 



      Rule 14f-1. On the Closing Date, the Company shall cause the resignation
of the directors to be identified by the Company prior to the Closing Date (the
“Resigning Directors”). Pursuant to Section 223 of the Delaware General
Corporate Law and the Company’s bylaws, immediately upon the resignation of the
Resigning Directors, the remaining directors shall appoint the Purchaser
Nominees to the Board. Such Purchaser Nominees shall serve as directors of the
Company until the next annual meeting of the stockholders. Subject to legal and
governance requirements regarding service as directors of the Company, the Board
will recommend to its stockholders the election of the Purchaser Nominees. Upon
the death, resignation, retirement, disqualification or removal from office of
any Purchaser Nominee, the Purchaser shall have right to designate a
replacement, which replacement shall satisfy all legal and governance
requirements regarding service as a director of the Company. The Purchaser shall
have the same proportional representation on any committee or subcommittee of
the Board and board of directors of each of the Subsidiaries.

               Article 3. The last paragraph of Section 7.1(h) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

      For the purposes of this Agreement, the term “Outside Date” shall mean
November 15, 2010 or such later date as may be agreed upon by the Parties in
writing.

               Article 4. Continuing Effect of the Purchase Agreement. Except as
specifically provided in this Amendment, the Purchase Agreement shall continue
in full force and effect in accordance with its terms.
[Signatures on the Following Page]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first written above.

                  WOORI FINANCE HOLDINGS CO. LTD    
 
           
 
  By:   /s/ Pal -Seung Lee
 
Pal -Seung Lee    
 
      Chairman and Chief Executive Officer    
 
                HANMI FINANCIAL CORPORATION    
 
           
 
  By:   /s/ Joseph K. Rho
 
Joseph K. Rho    
 
      Chairman of the Board    

 